Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 24 September 2021 for application number 16/543,093.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given by Attorney Robert Newman on 10 January 2021.

The application has been amended as follows – claim 12 is now canceled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claim 1 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious an alignment operation converting a logical address into a physical address and allocating the physical address to a physical block address of a second memory block that is free out of a plurality of memory blocks when the subsequent write of the data would cause the write data to be written to a first memory block among the memory blocks that is not free.  The prior art of record teaches an alignment operation converting a logical address into a physical address and a physical block address corresponding to a free block, however it does not teach the alignment operation converts the logical address into a physical address and allocates the physical address to a physical block address of a second memory block that is free out of a plurality of memory blocks when the subsequent write of the data would cause the write data to be written to a first memory block among the memory blocks that is not free.  The prior art of record also teaches the allocation of the physical address to a physical block address, however it does not teach the specific claim features as stated above. 
Dependent claims 2, 3, and 5 – 9 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claims 10 and 17 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a storage device that outputs a misalignment signal that indicates misalignment of a physical block address and a logical segment based on a created dummy storage region (when 
Dependent claims 11, 13, 15, 16, 18, and 20 – 23 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183